Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

Claims 1-36, filed on 05/24/2021 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 13, 19, 25 and 31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. 11,019,354 (U.S Patent Application No. 16/729974) and U.S Patent No. 10,523,960 (U.S Patent Application No. 15/876495).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the U.S Patents to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: Claim Comparison: Appl. 17328750 v Appl. 16/729974 and Appl. 15/876495


Claims: Appl 17328750



Claims: Application 16/729974 (US Pat. 11,019,354)
Claims: Application 15/876495 (US Pat. 10,523,960)
1. A method for encoding a block of pixels, the method comprising: 


determining, for a current block, a first reference block based on a first motion vector and a second reference block based on a second motion vector, wherein the pixels of the current block, the first reference block, and the second reference block have values with a first precision; 

using said first reference block to obtain a first prediction, said first prediction having a second precision, which is higher than said first precision; 


using said second reference block to obtain a second prediction, said second prediction having the second precision; 


obtaining a combined prediction based at least partly upon said first prediction and said second prediction; 


decreasing a precision of said combined prediction by shifting bits of the combined prediction to the right; and encoding residual data in a bitstream, wherein the residual data is determined based upon a difference between the combined prediction and the block of pixels.
1. A method for decoding or encoding a block of pixels, the method comprising: 

determining a first reference pixel location in a first reference block and a second reference pixel location in a second reference block, wherein the pixels have values with a first precision; 






using said first reference pixel location to obtain a first prediction, said first prediction having a second precision, which is higher than said first precision; 

using said second reference pixel location to obtain a second prediction, said second prediction having the second precision; 

obtaining a combined prediction based at least partly upon said first prediction and said second prediction; and 



decreasing a precision of said combined prediction by shifting bits of the combined prediction to the right.
1. A method for decoding or encoding a block of pixels, the method comprising: for the block of pixels, determining a first reference pixel location in a first reference block and a second reference pixel location in a second reference block, wherein the pixels have values with a first precision, and wherein the first precision indicates a number of bits needed to represent the values of the pixels; using said first reference pixel location to obtain a first prediction, said first prediction having a second precision, which is higher than said first precision; using said second reference pixel location to obtain a second prediction, said second prediction having the second precision, wherein the second precision indicates the number of bits needed to represent values of said first prediction and values of said second prediction; obtaining a combined prediction based at least partly upon said first prediction and said second prediction; and decreasing a precision of said combined prediction by shifting bits of the combined prediction to the right.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488